DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

This office action is responsive to claims filed on June 19, 2020.
Claims 3, 5-7, 10, 12, 14-25, 27, 30-36, 38, 39, 41, 42, 47, 48, 51-55, and 57-90 are cancelled.
Claims 1, 2, 4, 8, 9, 11, 13, 26, 28, 29, 37, 40, 43-46, 49-50, and 56 are being examined in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 recites the limitation "a first packaging material" and “a second packaging material” in lines 3 and 5.  However, the claim is rendered indefinite because claim 45 from which claim 50 depends already introduces a packaging material.  Therefore, it is unclear whether the first or second packaging material refer to the packaging material already introduced in claim 45.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8, 9, 11, 13, 26, 28, 29, 37, 40, 43-46, 49-50, and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gentry (US 4,630,426, herein Gentry).

Regarding claim 1, Gentry discloses a method of manufacturing a comestible,
the method comprising:
providing a comestible mass (24) (Fig. 1);
forming said comestible mass into a comestible structure having a desired shape using a forming station (26) (Fig. 1); and
applying a packaging material (34) (Fig. 1) to a surface of said comestible structure while said comestible structure remains in contact with a portion of said forming station.

Regarding claim 2, Gentry discloses wherein said forming station (26) (Fig. 1) includes at least one roller having a plurality of cavities (36,38,40,42,44,46) (Fig. 3) formed about a periphery of said at least one roller, said roller being said portion of said forming station with which said comestible structure remains in contact.

Regarding claim 4, Gentry discloses wherein each of said plurality of cavities defines at least at portion of said desired shape (Col. 3, line 68 – Col. 4, line 3). 

Regarding claim 8, Gentry discloses wherein applying said packaging material (34) to said comestible structure includes placing said packaging material between a first packaging roller (18) and at least one roller of said forming station (26).

Regarding claim 9, Gentry discloses (Fig. 1) removing said comestible structure from at least one roller of said forming station.

Regarding claim 11, Gentry discloses applying another packaging material (20) (Fig. 1) to another surface (i.e. bottom) of said comestible structure.

Regarding claim 13, Gentry discloses (Col. 4, lines 49-53) cutting said packaging material and said another packaging material adjacent said comestible structure; and
sealing said packaging material to said another packaging material to substantially enclose said comestible structure.

Regarding claim 26, Gentry discloses wherein no intentional cooling of said comestible structure occurs during said forming said comestible into a comestible structure having a desired shape and said applying a packaging material to a surface of said comestible (i.e. at Col. 3, lines 55-58 Gentry discloses wherein the forming station is kept cool, but does not expressly disclose wherein the comestible structure is intentionally cooled.)

Regarding claim 28, Gentry discloses a system for forming and packaging a comestible (24) (Fig. 1) along a forming and packaging line, the system comprising:
a forming station (26) (Fig. 1) positioned along the forming and packaging line for receiving a comestible and forming and sizing said comestible into a comestible structure having a desired shape;
a packaging material (34) (Fig. 1) receivable by the forming and packaging line, said packaging material being positioned in contact with said comestible structure while said comestible structure is in contact with said forming station.

Regarding claim 29, Gentry discloses wherein said forming station (26) (Fig. 1) includes at least one component including a plurality of cavities for receiving said comestible. 

Regarding claim 37, Gentry discloses a blade (i.e. front and rear edges; Col. 4, lines 49-53) for removing excess material from a surface of said at least one component.

Regarding claim 40, Gentry discloses another packaging material (20) (Fig. 1) to be applied to said comestible structure. 

Regarding claim 43, Gentry discloses a cutting device (i.e. front and rear edges; Col. 4, lines 49-53) for forming at least one cut in said packaging material.

Regarding claim 44, Gentry discloses wherein no intentional cooling of said comestible structure occurs downstream of said forming station and before said packing material is arranged in contact with said comestible structure (i.e. at Col. 3, lines 55-58 Gentry discloses wherein the forming station is kept cool, but does not expressly disclose wherein the comestible structure is intentionally cooled.)

Regarding claim 45, Gentry discloses a method of manufacturing a comestible, the method comprising:
providing a comestible mass (24) (Fig. 1);
forming said comestible mass into a comestible structure having a desired shape via a forming station (26) (Fig. 1); and
packaging said comestible structure in a packaging material (34) (Fig. 1);
and continuously providing said packaging material directly to said forming station.

Regarding claim 46, Gentry discloses (Fig. 1) wherein said packaging said comestible structure is continuous to fully enclose said comestible structure within a package.

Regarding claim 49, Gentry discloses (Fig. 1) wherein said forming station includes at least one movable component and said packaging of said comestible structure is initiated while said comestible structure is in contact with said at least one movable component.

Regarding claim 50, Gentry discloses wherein packaging of said comestible structure further comprises:
applying a first packaging material (34) to a first surface of said comestible structure; and
applying a second packaging material (20) to a second surface of said comestible structure. 

Regarding claim 56, Gentry discloses wherein no intentional cooling of said comestible structure occurs during said forming said comestible into a comestible structure having a desired shape and said applying a packaging material to said comestible (i.e. at Col. 3, lines 55-58 Gentry discloses wherein the forming station is kept cool, but does not expressly disclose wherein the comestible structure is intentionally cooled.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRAACHI M. PATHAK whose telephone number is (571)272-8005. The examiner can normally be reached Monday & Tuesday 8:30 am-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Praachi M Pathak/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
September 24, 2022